Citation Nr: 0720024	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 until 
November 1978 in the United States Navy and from June 1988 
until November 1989 in the United States Army.   

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.   

In June 2006, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

This matter was previously before the Board in September 
2006.  At that time it was remanded to Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development has been 
completed.  In February 2007, the AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  The veteran's VA claims folder has been 
returned to the Board for further appellate action.  

The veteran submitted additional evidence directly to the 
Board in June 2007 along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  Bilateral pes planus pre-existed both of the veteran's 
periods of active duty service.  

2.  Plantar fasciitis treated during service constituted a 
chronic worsening of the veteran's bilateral foot condition 
beyond its natural progression.  

CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2006); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

2.  .  The veteran's bilateral foot condition was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral foot disability.  Essentially, he contends that 
his current foot condition is related to bilateral pes planus 
which existed prior to his initial entry into service.  He 
further contends that his currently diagnosed plantar 
fasciitis resulted from aggravation of his pes planus through 
the rigors of his service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in September  2006 for certain evidentiary 
development, to include obtaining additional medical evidence 
in the form of a VA medical opinion.  The AOJ was then to 
readjudicate the claim.  The VA medical opinion concerning 
the veteran was completed in October 2006, and the claim was 
readjudicated in the February 2007 SSOC.   
All remand instructions have been complied with.  Cf. Stegall 
v. West, 11 Vet. App. 268 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran with appropriate VCAA notice in 
the letter sent to him in December 2002, and has afforded him 
the opportunity to present information and evidence in 
support of his claim.  In any event, as the benefit sought on 
appeal, entitlement to service connection of a bilateral foot 
disability, is being granted, any deficiency in VCAA 
compliance is  rendered moot. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The United States Court of Appeals for 
Veterans Claims has held, however, that this presumption 
attaches only where there has been an entrance examination in 
which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection of a 
bilateral foot condition.  He carries current diagnoses of 
bilateral pes planus and bilateral plantar fasciitis.  
Bilateral pes planus was noted in his February 1976 entrance 
examination report (for his first period of service) and also 
at his May 1988 entrance examination (for his second period 
of service).  Since this disorder was noted upon enlistment 
examination, the presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may still be granted based on aggravation 
during service of that disorder.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Wagner 
v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).   
  
The veteran's service medical records establish that he was 
treated for plantar fasciitis during his second period of 
service.  As noted above, that diagnosis persists.  On that 
point, the April 2003 VA medical examiner determined that the 
veteran's bilateral plantar fasciitis was related to his pes 
planus.  In October 2006 the veteran's claims folder was 
returned to the April 2003 examiner.  At that time the 
examiner concluded that "any relationship of his current 
foot condition to service is speculative.  Any aggravation 
beyond the normal progression of either his foot [disability] 
or plantar fasciitis is also speculative."    

The Board notes that it need not be proven to a certainty 
that the current foot  disability is related to the veteran's 
military service.  Rather, as has been discussed above, it 
must be established by clear and unmistakable evidence that 
the foot disability was not aggravated by military service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  No such 
evidence exists in the record.

In short, the medical evidence of record indicates that that 
the currently existing plantar fasciitis is related to the 
pre-existing pes planus.  Moreover, the conclusion reported 
in the October  2006 VA medical report is that the veteran's 
current foot disability may be related to his in-service 
complaints.  In addition, and significantly, there is no 
evidence clearly and unmistakably establishing that no 
aggravation occurred during or due to service

The Board has reached the conclusion that the record, viewed 
as a whole, does not show by clear and unmistakable evidence 
that the veteran's foot condition was not aggravated during 
service.  Thus, service connection is warranted. The benefits 
sought on appeal are accordingly granted.

Additional comment

The Board wishes to make it clear that service connection is 
granted only for disability resulting from in-service 
aggravation of the pre-existing bilateral pes planus.  It is 
not the Board's responsibility to determine the degree of 
aggravation in the first instance.  See 38 C.F.R. § 4.22 
(2006).  


ORDER


Entitlement to service connection for a bilateral foot 
disability is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


